DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Applicant’s amendment, filed 09/29/2020, has been entered.
Claims 3, 5-7, 14-18 have been canceled.
Claims 1, 2, 4, 8-13 are pending and currently under examination as they read on a pharmaceutical composition comprising a HSP27 protein and an adjuvant.

This Office Action will be in response to Applicant’s arguments / remarks, filed 09/29/2020.
The Rejections of Record can be found in the previous Office Action, mailed 07/22/2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been fully considered but has not been found convincing to overcome the rejection of record.  The rejection of record is reiterated below for Applicant’s convenience. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
Here, the claims are directed to a genus of anti-HSP27 antibodies (claim 8).  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every antibody that binds the HSP27 encompassed by the claimed invention.  One of skill in the art would 
Moreover, there is insufficient written description of the genus encompassed by the recitation of “fragments thereof” and percent identity language (claims 1 and 3).  
There is insufficient written description of the claimed genus described above in the absence of defining the relevant identifying characteristics such as the structure of other physical and/or chemical characteristics of the claimed genus.
The instant specification discloses that the structure of HSP27 as set forth in SEQ ID NO:2 and 4.  However, beyond the reliance upon the disclosed chemical structure, there is insufficient structural information or defining characteristics, which provide for a sufficient written description of the all the species of HSP27 fragments and variants that are 90% identical to SEQ ID NO:2 encompassed by the claims.
There is insufficient written description to lead a person of skill in the art to know which sequences/structures are essential, which sequences/structures are non-essential, and what particular sequence/structure identify essential sequences/structure for the required function of reducing expression of PCSK9.
A person of skill in the art was not in possession of the breadth of claimed HSP27 variants because it was well known in the art at the time the invention was made that different molecules having sequence similarity may not have similar function.
For example, Attwood (Science 2000 290:471-473) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.  Similarly, Skolnick et al. (Trends in Biotech. 2000, 18:34-39) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  
In the absence of structural characteristics that are shared by members of the genus of HSP27 fragments and variants, the skilled artisan would conclude that the disclosure fails to provide a representative number of species to describe the genus.

	Furthermore, the rejection of record is applicable to the amended claims with respect to the recitation of percent identity language as the specification does not 

Response to Applicant’s argument
	With respect to the anti-HSP27 antibody recited in claim 8, Applicant argues that the claim is directed to a pharmaceutical composition comprising HSP27, in addition, comprises an anti-HSP27 antibody.  In response, it is first noted that the claim requires the anti-HSP27, it is not an optional component of the claimed composition.  
	Applicant further argues that the “Amgen case” is not applicable because Applicant is not claiming a novel antibody.  Applicant further relies on Exhibit A and B to show that there are numerous commercially available.  In response, it is noted that the available antibodies are structurally different at do not share any common structures that would allow one of skill in the art to envision all members of the genus.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every antibody that binds the HSP27 encompassed by the claimed invention.  
In response to Applicant’s assertion that preparing antibodies to polypeptides were extremely well known in the art, Applicant is reminded that the Court has held that the disclosure of screening assays and general classes of compounds was not 

With respect to the HSP27 variants, Applicant argues that HSP27 sequence has been disclosed in the specification and one of skill in the art can readily use the sequence to select a polypeptide that demonstrate reduction of PCSK9 expression.  In response, it is noted that the breath of the claims encompass any variants that share 90% sequence homology with SEQ ID NO:4.  The claims require the variant to have the function of interfering with and or reducing expression of PCSK9 in a mammalian subject. The problem here is that the instant specification fails to provide a disclosure of which structure/sequences are required for the PCSK9 interfering and/or reduction. A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.  Therefore, there is a lack of structure-function correlation to satisfy the written description of claimed genus of HSP27 variants.  
Applicant is further reminded that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims 
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained as it applies to amended claims.  

Claim Rejections - 35 USC § 102
	The previous rejection under 35 USC 102(a)(1) s being anticipated by Wax et al. has been withdrawn in view of Applicant’s remarks.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 4, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wax et al. (The Journal of Neuroscience, 2008, 28:12085-12096; reference of record) in view of Billiau et al. (Journal of Leukocyte Biology, 2001, 70:849-860; reference of record).
Wax et al. taught a pharmaceutical composition comprising a HSP27 protein and an adjuvant in 1:1 v/v (100 µg each) in a liquid injectable formulation (see, e.g., Abstract and Material and Methods / Immunization protocol).  It is noted that the present claims recite intended uses for the pharmaceutical composition, i.e., interfering with and/or reducing expression of PCSK9 in a mammal subject AND for oral delivery.  Such intended uses do not distinguish from prior art.  
With regards to the newly added limitation, it is noted that although Wax did not explicitly teach SEQ ID NO: 4, given that Wax taught the HSP27 protein, it would inherently have an amino acid sequence that shares at least 90% identity with SEQ ID NO: 4.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to diluents/carrier, it is noted that Wax’s HSP27 injectable formulation comprising a stable emulsion of the antigen and IFA adjuvant reads on a pharmaceutically acceptable diluent or carrier under the broadest reasonable interpretation in view of the instant specification disclosed definition for diluent and carrier (see below passages from published application).  The injectable solution would contain at least water or saline solutions.
[0205] It is within the scope of the present disclosure for the exemplary compositions to additionally comprise sterile diluents such as water for injection, saline solution, fixed oils, polyethylene glycols, glycerine, propylene glycol or other synthetic solvents. Parenteral formulations may also include antibacterial agents such as exemplified by benzyl alcohol, methyl parabens and the like, antioxidants such as exemplified by ascorbic acid, sodium bisulfite and the like, and chelating agents exemplified by EDTA. Buffers such as exemplified by acetate buffers, citrate buffers, phosphate buffers and the like, may also be added. Agents for the adjustment of tonicity such as exemplified by sodium chloride and dextrose may also be added. The parenteral compositions may be dispensed into and contained in ampules, disposable syringes or multiple dose vials made of glass or plastic.

[0070] The pharmaceutical compositions disclosed herein may be formulated for delivery by injection. In addition to the mixture of (i) a HSP27 protein or fraction thereof, a HSP25 protein or fraction thereof, a rHSP25 peptide and/or a rHSP27 peptide, and (ii) adjuvant, the injectable pharmaceutical compositions may additionally comprise a carrier such as sterile water, buffered saline solutions, buffered phosphate solutions, and the like at physiological pH.  

	The difference between Wax and the present claims is that Wax did not teach the concentration of HSP27 in the range of 25 to 250 µg/mL.  However, it is noted that determination of dosage is routinely determined by the ordinary artisan was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the concentration of HSP27 could be adjusted to achieve optimum therapeutic efficacy.

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s argument
	Applicant argues that in light of the deleterious effects of administration of HSP27, one of ordinary skill would not be motivated to prepare any human pharmaceutical composition comprising HSP27.  In response, it is first noted that the present claims recite intended use for the pharmaceutical composition, i.e., for interfering with and/or reducing expression of PCSK9 
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 25, 2021